  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 1 of 36 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH DAKOTA



DR. WILSON ASFORA

                    Plaintiff


                                                       Civ. No. 20-



       V.                                              COMPLAINT




SANFORD HEALTH,a South Dakota
nonprofit corporation; and SANFORD CLINIC,
a South Dakota nonprofit corporation

                    Defendants.




       COMES NOW,Dr. Wilson Asfora, through the undersigned counsel, and for his

Complaint states and alleges as follows:

        1.     This Complaint is an action against Sanford Health and its affiliate Sanford Clinic

(collectively,"Sanford")for wrongful termination, wrongful breach of an indemnity agreement,

defamation, violation of Dr. Asfora's constitutional rights, and conspiracy to violate Dr. Asfora's

constitutional rights. This case arises shares common questions oflaw and fact with claims at

issue in U.S. ex rel Bechtold v. Asfora. et al. Civ. No. 16-4115, and substantially overlaps with

that action.


       2.      Dr. Asfora was not terminated from his Sanford employment for a good reason or

a bad reason; he was terminated for illegal reasons.

                                                 1
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 2 of 36 PageID #: 2



       3.       Sanford terminated Dr. Asfora in an attempt to coerce him to settle the

Government's FCA lawsuit and accept liability based on allegations that Sanford publicly

described as bogus.

       4.       Sanford sought to coerce Dr. Asfora into settlement in order to keep facts that cast

Sanford in a bad light out ofthe headlines and public consciousness and to preserve a

contemplated merger with another healthcare system.

       5.       As part ofthis misconduct, Sanford engaged in joint action with the Government

to deprive Dr. Asfora of the ability to practice medicine.

       6.       The federal government wanted Sanford to terminate Dr. Asfora because an

unemployed neurosurgeon is a lot easier to defeat in litigation than a neurosurgeon who has

ongoing income to afford to mount a defense.

       7.       Sanford's decision to terminate Dr. Asfora was contrary to the public policy of

South Dakota; violated state and federal law; and violated Dr. Asfora's constitutional rights.


       PARTIES,JURISDICTION,AND VENUE


       8.       On information and belief, Defendant Sanford Health is a non-profit corporation

organized under the laws ofNorth Dakota, with its principal place of business in Sioux Falls,

South Dakota.


       9.       On information and belief. Defendant Sanford Clinic is a non-profit corporation

organized under the laws of South Dakota, with its principal place of business in Sioux Falls,

South Dakota.


        10.     Plaintiff Dr. Wilson Asfora is a former employee of Sanford Clinic, where he

worked as a highly-acclaimed neurosurgeon.
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 3 of 36 PageID #: 3



        11.   This Court has original jurisdiction of claims set out in the Complaint under 28

U.S.C. §1331 and supplemental jurisdiction over the related state-law claims under §1367.

        12.   Venue is appropriate in this jmisdiction under 28 U.S.C. §1391.


        FACTS COMMON TO ALL COUNTS


        13.   Dr. Asfora is a neurosurgeon who began his employment with Sanford Clinic in

2008.


        14.   Dr. Asfora is board certified by the American Board of Neurological Surgery and

the Royal College of Physicians and Surgeons.

        15.   Dr. Asfora is recognized as one ofthe premier neurosurgeons in the Upper

Midwest, with a diverse and busy practice that includes spine surgery, neuro-oncology and

pediatrie neurosurgery procedures, neurovaseular procedures, and treatment of peripheral nerve

conditions.


        16.   The breadth of Dr. Asfora's practices made him a particular valuable member of

the neurosurgery department, and he was often asked to assist with cases or perform procedirres

when he was not seheduled for call because other physicians within the department would not or

could not perform the procedures.

        17.   In addition to his work as a surgeon. Dr. Asfora has also spent over two decades

developing innovative products that assist surgeons, improve medical outcomes, and benefit

patients.

        18.   Dr. Asfora is the patent holder ofrecord for more than 40 patents issued by the

U.S. Patent and Trade Offiee and has pending applieations for over a dozen patentable concepts

in Europe, Brazil, Hong Kong, and Japan.
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 4 of 36 PageID #: 4



        19.    Dr. Asfora has had experience inventing and manufaeturing medieal device

products, obtaining regulatory approval, bringing them to market, and then selling the rights to

market and distribute the produets.

       20.     He also has had experienee inventing and manufaeturing produets, obtaining

regulatory approval, bringing them to market, and then selling them through a limited liability

eompany of whieh he and his spouse are sole owners.

       21.     Throughout his employment at Sanford, Dr. Asfora and other physicians used the

medieal devices he had invented to treat patients. These deviees ineluded the Dakota Knife, the

Asfora Bullet Cage,the Samba Serew, and the Asfora Sl-eage.

       22.     At all times material to this lawsuit, Sanford was aware that Dr. Asfora had a

membership interest in Medical Designs, LLC,and knew and approved of his use of deviees sold

by that entity in surgeries that he performed at Sanford Clinie on Sanford patients.

       23.     From August 2010 until November 2010, Sanford hired David Dubay to work as

a direetor of clinieal operations.

       24.     By January 2011, Dubay had filed a qui tam eomplaint alleging that Dr. Asfora

and colleagues in the neurosurgieal department- ineluding Dr. Brian Wellman - had violated the

Anti-Kickback Statute and False Claims Act. Dubay also alleged that Dr. Asfora had violated a

federal law governing physieian self-referral known as the Stark law.

       25.     Sanford was a named defendant in the Dubay suit.

       26.     The Government, after undertaking an investigation of nearly 18 months, deelined

to intervene in DuBay's eomplaint.
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 5 of 36 PageID #: 5



        27.      Sanford, Medical Designs, LLC,and the individual Defendants entered into a

settlement agreement with DuBay and the federal government in which each Defendant denied

any liability.

        28.      The DuBay settlement was finalized in December 2013.

        29.      Thereafter, Dr. Wellman turned on Dr. Asfora and began to reeruit other

physicians at Sanford to join a campaign that was intended to eause Dr. Asfora to leave Sanford

or to cease practieing medicine altogether.

        30.      At all times material to this lawsuit, Sanford was aware of Dr. Wellman's animus

toward Dr. Asfora and reeeived a number of complaints from Dr. Wellman that it investigated

and determined to be without merit.


        31.      In the summer of 2015, Dr. Wellman and other non-party co-eonspirators put into

motion their plan to drive Dr. Asfora from Sanford or the praetice of medicine.

        32.      Dr. Wellman contacted Sanford executives in the Compliance Department and

eomplained that Dr. Asfora was using devices sold to Sanford by Medical Designs LLC in his

surgeries.

        33.      Sanford was well aware of Dr. Asfora's use of deviees manufactured and sold by

Medieal Designs, LLC, all of which had been vetted in aceordance with Sanford's procurement

and compliance policies.

        34.      Sanford undertook a eomprehensive investigation of these claims, led by its Chief

Compliance Officer, who coneluded at some point in September 2015 that Dr. Wellman's

allegations were baseless.

        35.      Dr. Asfora reasonably relied on the results of the investigation and eontinued to

use produets sold by Medieal Designs LLC - chiefly the Asfora Bullet Cage - in the course of
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 6 of 36 PageID #: 6



treating Sanford's patients when, in his professional medical judgment, such use was medically

indicated and in the best interest of his patients.

        36.     Unbeknownst to Dr. Asfora, his own supervisor. Dr. Wilde, Sanford's Chief

Medical Officer, began to collude with Dr. Wellman in his campaign against Dr. Asfora.

        37.    Dr. Wilde's collusion began around the same time period that Sanford's

compliance department concluded its investigation.

        38.    In September 2015, Dr. Wilde - Dr. Asfora's direct supervisor - met with Dr.

Wellman and others to brainstorm ideas on how to get Dr. Asfora fired or how to make his

professional life so intolerable as to lead him to resign.

        39.     During the meeting. Dr. Wilde openly discussed "pathways" that would lead to

Dr. Asfora's termination, but would follow a process that would avoid giving Dr. Asfora grounds

to sue and win.


        40.     Dr. Wilde openly discussed multiple plans that could be pursued in order to cause

Dr. Asfora's termination, despite acknowledging Dr. Asfora's skill as a surgeon and

contributions to the Neurosurgical Department.

        41.     Dr. Wilde shared information with Dr. Wellman and others about how each of


those plans might be accomplished and encouraged them to attack Dr. Asfora on multiple fronts.

        42.     Dr. Wilde also openly solicited information and ideas from colleagues who had

actively sought to sabotage Dr. Asfora's career and credibility and pledged to support that effort,

in addition to spearheading his ovm initiative to accomplish the same objective.

        43.     Among other things. Dr. Wilde confided to Dr. Asfora's persecutors that it was

his plan to "annoy the [****] out ofthis guy and see if he leaves" but that he would enact this

plan carefully and deliberately so he and Sanford would not get sued.
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 7 of 36 PageID #: 7



        44.    Dr. Wilde was aware that Sanford had agreed to permit Dr. Wellman to "share"

his production with another neurosurgeon in the department who performed some procedures

that Dr. Asfora performed and that Dr. Wellman did not.

        45.    Dr. Wilde knew, or should have known,that Dr. Wellman's compensation would

increase if the other neurosurgeon was presented with opportunities to perform surgeries that

would otherwise be referred to Dr. Asfora.


        46.    Dr. Asfora's direct supervisor aided and abetted Dr. Wellman and others in their

effort to get rid of Dr. Asfora and thereby increase their own production and compensation.

        47.    Sanford has known about Dr. Wilde's wrongful misconduct and, on information

and belief, has taken no steps to discipline him or initiate a corrective action.

        48.    Dr. Wilde specifically asked Dr. Wellman and others to assist him in developing

and sharing negative information that could be compiled into a dossier Dr. Wilde could use

against Dr. Asfora.

        49.    After the meeting with Dr. Wilde, Dr. Wellman and others were emboldened to

open up additional fronts on their attack against Dr. Asfora.

        50.    Dr. Asfora executed an Amended Employment Agreement in early November

2015.


        51.    In late November 2015, Dr. Wellman and others drafted an unsigned anonymous

letter and sent it to the South Dakota Board of Medical Examiners.


        52.    The letter - signed by "Concerned Physicians"- made false accusations of and

concerning Dr. Asfora's medical practice, the care and treatment he provided to patients, and his

use of medical devices in his surgical practice that he invented and that his companies

manufactured and sold.
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 8 of 36 PageID #: 8




       53.      The complaints were filed for unfair and unjustified purposes, including many of

the,purposes that were openly identified and discussed with Dr. Wilde.

       54.      Sanford again investigated the complaints and once again determined that there

was no cause to terminate Dr. Asfora or suspend his practice privileges.

       55.      On multiple occasions, Sanford was confronted with evidence of Dr. Wellman's

animus toward Dr. Asfora and determined that his allegations were being pursued for improper

purposes and were factually baseless.

       56.      Sanford's repeated decision not to intercede and address Dr. Wellman's

misconduct left Dr. Asfora exposed to renewed attempts to discredit and attack him.

       57.      These attempts were part of a campaign that Dr. Wilde, Dr. Asfora's direct

supervisor, had openly discussed with Dr. Wellman and in which Dr. Wilde had himself

participated.

       58.      In addition to plotting with Dr. Wellman and others. Dr. Wilde engaged in an

active effort to suppress information that Dr. Asfora brought to his attention concerning Dr.

Wellman's deficient medical care and practices by Dr. Wellman and others in the neurosurgical

department that put patients directly at risk.

       59.      Dr. Asfora was instructed by Dr. Wilde and other Sanford representatives not to

document his concems in writing and not to file any complaints against Dr. Wellman.

       60.      In December 2016, Dr. Wellman filed an employment grievance with Sanford.

       61.      The grievance challenged Dr. Asfora's medical decisions in caring for a patient

who suffered severe complications after a surgery by Dr. Wellman and also continued

Wellman's pattern of making unsubstantiated allegations against Dr. Asfora.
  Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 9 of 36 PageID #: 9



       62.     The Complaint concerned a dispute between Dr. Wellman and Dr. Asfora

regarding one of Dr. Wellman's patients, who ultimately lost his life.

       63.     Sanford hired an outside law firm to investigate the allegations.

       64.     The independent investigator hired by Sanford concluded that Dr. Wellman's

allegations were unfounded, that statements he made were inaccurate, and that statements he

attributed to other Sanford physicians were inaccurate.

       65.     The investigator went further, noting that the credibility of Dr. Wellman's

grievance was called into question by significant differences between his description ofthe facts

and statements of other witnesses.


       66.     This is not the first time that Dr. Wellman's credibility has been called into

question.

       67.     As Sanford knew, or should have known, a federal judge presiding in a ease in the

District Court of South Dakota rejected testimony that Dr. Wellman offered as a retained expert

witness on the grounds that it lacked credibility.

       68.     In Owen v. United States, 645 F.Supp2d 806(D.S.D. 2009), Dr. Wellman offered

expert testimony on behalf of a defendant physician and opined that the physician acted in

accordance with the standard of care.


       69.     The Court "did not find credible Dr. Wellman's opinion" and explained that the

opinion "relies on a reading of[a medical record] that the Court has rejected, fails to consider the

testing that [defendant-physician] should have done, and fails to take into account the dynamic

process of[the patient's] condition."

       70.     By the close of its internal investigation and rejection of Dr. Wellman's account,

Sanford was on notice of any number ofincidents that would justify terminating Dr. Wellman. It
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 10 of 36 PageID #: 10



was aware that Dr. Wellman was professionally incompetent, that he made unfounded

allegations, that he affirmatively misrepresented the truth and distorted what other Sanford

physicians had said, and that he repeatedly tried but failed to impugn Dr. Asfora's reputation and

have him terminated based on trumped-up allegations and outright lies.

       71.     Sanford was also on notice that Dr. Asfora believed that Dr. Wellman and others


had created a hostile work environment and engaged in vmlawful retaliation against him and

Sanford knew this to be true.


       72.     Despite being apprised of all these facts, Sanford undertook no effort to intercede

on Dr. Asfora's behalf, to address the hostile work environment, or to prevent additional

misconduct by Dr. Wellman.

       73.     Enduring Dr. Wellman's,offensive conduct became a condition and term of Dr.

Asfora's continued employment.

       74.     When Dr. Asfora brought evidence of this offensive conduct to Sanford, he was

subjected to unlawful retaliation.

       75.     Dr. Wilde, Dr. Asfora's direct supervisor, repeatedly admonished Dr. Asfora not

to document incidents of malpractice, harassment, and malfeasance by Dr. Wellman and others

and to avoid communicating about such incidents in writing.

       76.     Dr. Wilde's conduct was part of his ongoing role as an architect and contributor to

the campaign to terminate Dr. Asfora and, if possible, to do so by stealth so as to avoid the

possibility that the unlawful conduct would trigger a lawsuit.

       77.     Enduring Dr. Wilde's unjustified criticism and ongoing efforts to suppress Dr.

Asfora's attempt to bring Dr. Wellman's professional ineptitude to light became a condition and

term of Dr. Asfora's continued employment.



                                                10
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 11 of 36 PageID #: 11



          78.     The admonishment was intended to have, and did have, a chilling effect on Dr.

Asfora's willingness to report misconduct aimed at him and to raise other matters of concern that

affected the work that was performed in the neurosurgical department and the care that patients

received there.


          79.     The misconduct included matters of and concerning patient care and patient

safety.

          80.     A reasonable person in Dr. Asfora's position who received such admonishment

would be unlikely to report matters of workplace concern and public safety concerns or to report

hostile work environment and retaliatory misconduct.

          81.     Sanford, by and through its agents, aided and abetted Dr. Wellman's unlawful

misconduct by refusing to intervene and address it, despite being provided ample evidence - by

Dr. Asfora and by its own internal investigations -that Dr. Wellman had acted in bad faith and

for improper purposes.

          82.   Sanford, by and through its agents, further aided and abetted Dr. Wellman's

unlawful misconduct by admonishing Dr. Asfora not to report or make public(a) his concerns

about Dr. Wellman's conduct and deficient medical care or(b) his concerns relating to patient

care and public safety.

          83.     After the SDBMOE had twice rejected Dr. Wellman's false attacks against Dr.

Asfora, and after Sanford had investigated and found meritless similar allegations. Dr. Wellman

began collecting information from Dr. Asfora's patients and attempted to recruit co-conspirators

to join his plan to file a covert lawsuit against Dr. Asfora.

          84.   Dr. Wellman and Dr. Bechtold teamed together to file a qui tam lawsuit against

Dr. Asfora, Sanford, and Medical Designs LLC.



                                                  11
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 12 of 36 PageID #: 12



       85.     On or about November 2016, Sanford became aware that there existed a qui tam

investigation when it received requests for information from the U.S. Government.

       86.     Sanford undertook its own investigation as to what prompted the U.S.

Government to seek additional information.


       87.     When the Complaint was unsealed, Sanford examined the allegations, with the aid

of its own internal investigation commencing in November 2016.

       88.     Sanford concluded that the qui tam allegations were false and bogus, yet it took

no action against repeat offender Dr. Wellman or against Dr. Beehtold.

       89.     On information and belief, the Complaint included information that Dr. Beehtold

and Dr. Wellman had surreptitiously obtained and, on information and belief, had obtained via

means that violated the privacy rights of Sanford patients.

       90.     More specifically, a review ofthe complaint strongly suggests that the relators or

their agents accessed patient records in violation ofthe privacy rights of Sanford patients and in

violation of Health Insurance Portability and Accountability Act, as amended.

       91.     As the custodian of patient records and employer ofthe two individuals who

appear to have accessed those records under suspect circumstances, Sanford was uniquely

positioned to undertake an investigation.

       92.     On information and belief, Sanford did not investigate Wellman or Beehtold -

much less hold them accountable -for conduct relating to violation of patient's privacy rights.

       93.     On information and belief, Sanford has deliberately avoided inquiring into

whether the relators gained access to patient records in violation offederal law and in violation

of its own internal policies.




                                                12
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 13 of 36 PageID #: 13



       94.     On or about June 27, 2019, Sanford announced a planned merger with another

healthcare system, UnityPoint Health, which was based in Des Moines, Iowa.

       95.     Before and after the merger was aimounced, Sanford had repeatedly characterized

the qui tam allegations against it and Dr. Asfora as meritless and bogus.

       96.     Sanford continued to publicly support Dr. Asfora and deny all allegations made in

the qui tam relators' complaint.

       97.     On June 28, 2019, Chief Medical Officer Dr. Allison Suttle continued to offer

unqualified support of Dr. Asfora. She stated in media reports: "Dr. Wilson Asfora is an

exceptionally talented surgeon who provides excellent care to his patients,"she said. "His

unique skills and expertise are a great asset to our region. He has saved the lives ofhundreds of

patients. The allegations in this lawsuit have been investigated and werefound to have no merit.

Sanford Health is confident in the care provided to our patients and will continue to provide

quality care. We will vigorously defend this baseless suit."

       98.     At the time these statements were made. Dr. Suttle believed them to be true and,

based on Sanford's intensive investigation into the qui tam allegations, had a factual basis upon

which to rely in making such public statements.

       99.     On or about July 4, 2019, members of Sanford's senior leadership team -

including Chief Executive Officer Kelby Krabbenhoft, Chief Operating Officer Matt Hocks, and

Chief Medical Officer Dr. Suttle - authored an email addressing the Government's intervention

that was sent to all Sanford employees.

       100.    The system-wide Sanford email noted that the lawsuit contained "bogus

allegations leveled against Sanford and Dr. Asfora" and "[was] based on second guessing Dr.




                                                13
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 14 of 36 PageID #: 14



Asfora's professional relationship with Sanford and the care he provided to Sanford patients,

years after the fact."

        101.    At the time these statements were made, Krabbenhoft, Hoeks and Suttle all

believed them to be true and, based on Sanford's intensive investigation into the allegations, each

executive had a factual basis upon which to rely in making such public statements.

        102.   The system-wide email went on to specifically address Dr. Asfora's practice and

reputation as a surgeon, stating:

       Dr. Asfora is a board certified, fellowship-trained neurosurgeon who has saved the lives
       of hundreds of patients for nearly 30 years of practice in South Dakota. He is recognized
       by his colleagues as one ofthe premier neurosurgeons in the Upper Midwest. In full
       disclosure, on a few personal notes: I, Kelby, have been a patient of Dr. Asfora's in the
       past and last year he performed a cranial surgery that saved my grandson's life; and I,
       Matt, chose Dr. Asfora to be my back surgeon approximately four years ago and I credit
       him with my ability to maintain a healthy and active lifestyle. We are not unique among
       the thousands of patients Dr. Asfora has eared for.
       Beyond Dr. Asfora's storied history and reputation as an excellent surgeon, we are
       confident that the allegations are without merit because ofreviews undertaken by
       Sanford's medical staffand by the South Dakota Board ofMedicalExaminers.
       Sanford goes to great lengths to ensure that its physician relationships meet the highest
       standards of compliance.


(emphasis in original).


        103.   At all times up to this point, Sanford believed that the accusations against Dr.

Asfora were baseless and bogus.

        104.   Sanford undertook a complete, thorough investigation ofthe relevant facts -

including access to peer review documents, findings by its medical staff, and findings by the

South Dakota Board of Medical Examiners- before sharing its view with the media and with all

of its employees that the allegations were meritless.

        105.    Sanford offered very public support of Dr. Asfora, after it had armounced a game-

changing merger with another health-eare system.


                                                14
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 15 of 36 PageID #: 15



        106.    Despite its unqualified and unequivocal denunciation of allegations that Dr.

Asfora had engaged in wrongdoing, Sanford's internal calculus changed and it made the decision

to settle claims it knew to be meritless and put significant pressure on Dr. Asfora to settle as

well.


        107.    On information and belief, Sanford's about-face was precipitated by a belief that

settlement was advisable to permit the UnityPoint merger to move forward.

        108.    Sanford began its new strategy by first seeking to prevent Dr. Asfora from using

the devices he had used for decades to achieve patient outcomes that Sanford executives had

repeatedly lauded and celebrated.

        109.    On or about July 25, 2019, Sanford gave Asfora notice that he would no longer be

permitted to use MD LLC devices in surgeries that he performed at Sanford Health.

        110.    For the entirety of Dr. Asfora's tenure as an employee of Sanford Clinic, Dr.

Asfora had used devices and the matching instrumentation he had invented in the course of

treating patients.

        111.    At the time Dr. Asfora was first hired by Sanford in 2008, he had been regularly

using the Asfora Bullet Cage for over nearly a decade to help patients with spinal and back

problems.

        112.    Sanford had repeatedly approved of Dr. Asfora's use of such devices and had

represented to the Government itself that the Asfora Bullet Cage was superior in quality to other

alternatives.


        113.    Sanford's decision was unrelated to any concern for patient safety -indeed, the

decision did not take into account the best interests ofthe patient.




                                                 15
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 16 of 36 PageID #: 16



        114.   At the time Sanford informed Dr. Asfora he could no longer use devices he had

invented, it did not inform him that it had changed its position with respect to the lawsuit or with

respect to his continued employment with Sanford.

        115.   On information and belief, Sanford had commenced covert negotiations with the

Government and either affirmatively offered, or was induced to offer, to make Dr. Asfora's fate a

bargaining chip in the settlement process.

       116.    As part ofthe settlement, Sanford agreed to terminate Dr. Asfora's employment

and his hospital privileges, which effectively cut off his main source ofincome.

       117.    On August 19, 2019, Michael Farritor, Vice President of Sanford Clinic, sent Dr.

Asfora a letter indicating that his employment was being terminated, that his last day of

employment would be September 24, 2019, and that as of that date he would no longer enjoy

hospital privileges at any Sanford facility.

       118.    Dr. Asfora sought clarification regarding this decision and Sanford replied on

August 22,2019 indicating that it had its decision because Dr. Asfora had failed to disclose his

ovmership interest in SiCage LLC to its compliance department.

       119.    Sanford's explanation regarding its termination decision is false.

       120.    Sanford maintained that Dr. Asfora failed to adequately disclose information

relating to his ownership interest in Sicage LLC.

       121.    Beginning in 2018, Sicage LLC manufactured and sold certain medical devices

Dr. Asfora had invented.


       122.    Before any medical device may be used in the Sanford health system, the

manufacturer must submit detailed information to Sanford's supply chain department, which

includes but is not limited to information relating to the device's use and regulatory status.



                                                 16
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 17 of 36 PageID #: 17



       123.    Sanford's internal policies require that it vet and approve any medical device that

is used in the course of providing patient care.

       124.    Sanford personnel charged with implementing these policies had a long-standing

relationship with Dr. Asfora and employees of MD LLC.

       125.    These individuals knew and understood that Dr. Asfora owned Sicage LLC and

that it employed the same individuals as were employed by MD LLC.

       126.    Surgeons, nurses, and other individuals in Sanford's system knew and understood

that Dr. Asfora owned Sicage LLC,that the company manufactured and sold products that he

had innovated, and that it employed the same individuals as were employed by MD LLC.

       127.    Sicage LLC was organized under South Dakota law in 2015, and the documents

filed with the South Dakota Secretary of State at that time identified Dr. Asfora as the organizer.

       128.    Sicage LLC submitted annual filing statements submitted to South Dakota

Secretary of State in 2016,2017,2018, and 2019. All ofthe filing statements are publicly

available. All such publicly available documents identified Dr. Asfora by name.

       129.    When asked to produce records in its possession relating to Sicage LLC and the

process under which it was approved for use in the Sanford system, Sanford explained that its

personnel had deleted emails and other information addressing the Sicage medical devices.

       130.    The spoliation ofthis material evidence occurred during the pendency of the OIG

investigation into the qui tarn investigation, when Sanford had an affirmative duty to preserve all

potentially relevant information.

       131.    On information and belief, the spoliation of evidence that Sanford had a duty to

preserve included evidence that would have, and could have, demonstrated Sanford's knowledge




                                                   17
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 18 of 36 PageID #: 18




of Dr. Asfora's ownership of Sicage LLC and fatally undermined any elaim that such ownership

led to Dr. Asfora's termination.


           132.   Sanford's contention that it was caught unaware of Dr. Asfora's relationship with

Sieage and that the relationship led to Dr. Asfora's termination is demonstrably false and served

as an unlawful pretext to its unlawful termination of Dr. Asfora's employment.

           133.   On October 25,2019, roughly a month after Dr. Asfora's termination became

effective, Sanford entered into a settlement agreement with the Government.

           134.   Under the terms ofthe Settlement Agreement, Sanford agreed to pay the

Government $20,250,000.00.

           135.   The Agreement between Sanford and the Government includes the following

recital:


           On August 19, 2019, Sanford informed Asfora in writing that his employment with Sanford
           would be terminated as ofSeptember 24, 2019. Effective September 24, 2019, Sanford
           terminated Asfora's employment. Furthermore, Sanford has taken steps to prohibit all
           Sanfordphysiciansfrom profitingfrom their choice ofmedical devices to use in procedures
           at Sanford Medical Center.
Id.



           136.   In an internal email dated October 28,2019, COO Hocks told his colleagues

           As you know, Sanford took these allegations seriously, including suspending the use and
           purchase ofDr. Asfora's devices. We then severed our relationship with him, based solely
           on his business practices — not his medical care. We are confident that Sanford acted
           appropriately and in goodfaith in the conduct ofthis matter, and we believe collaborating
           with thefederal government on this settlement was in the best interest ofour patients.


E-mail, 10/28/2019.


           137.   Hoeks published these statements knowing and expecting that they would be

shared with the media and re-published.




                                                  18
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 19 of 36 PageID #: 19



        138.   Hocks's email contains demonstrably false statements offact of or concerning Dr.

Asfora and these false statements were made knowingly and with actual malice.

        139.   Dr. Asfora's termination was a material condition that the Government imposed

and that the Sanford agreed to satisfy, as part ofthe global settlement agreement.

       140.    The condition was not expressly set out in the body ofthe Settlement Agreement,

nor did Hocks announce it publicly. This was for good reason: lawyers in Washington, D.C. are

not supposed to regulate the practice of medicine in South Dakota, and federal government

officials are not supposed to conspire with adverse parties in the course of settling claims to

deprive co-defendants of a right to earn a livelihood and to defend themselves.

       141.    Sanford understood that it was required to keep Dr. Asfora from practicing

medicine as part of its settlement with the Government, but also understood that it was not to

advertise that fact or explain to Dr. Asfora what it was up to.

       142.    Sanford's understanding is made clear in its response to requests from the mother

of a patient(who also happened to be a Sanford employee) who had previously undergone

surgery by Dr. Asfora.

       143.    J.S. is mother of K.H., a developmentally disabled adult who was bom

prematurely and who suffers from a variety of medical conditions, including hydrocephalus, that

have required her to undergo dozens of surgeries over the course of her life.

       144.    K.H.'s condition requires that cerebrospinal fluid that accumulates in her brain be

drained into other areas of her body. K.H. needs the shunt system to function in order to live.

       145.    K.H. began to experience complications when the eerebro-spinal fluid was

drained to her abdomen and other areas that physicians choose as their initial options.




                                                 19
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 20 of 36 PageID #: 20



       146.    Because of complications, Dr. Asfora performed a surgery on K.H. in 2016 in

which the cerebro-spinal fluid brain was drained to her heart, where it would be dispersed via the

pumping ofthe blood.

       147.    Draining this fluid to the heart- a procedure known as ventriculoatrial shunt

placement-is an option of last resort, because of potential complications that can arise from the

surgery, which is very complex and difficult.

       148.    After Dr. Asfora placed the ventriculoatrial shunt in Kendra's heart in 2016, she

did not need to have another surgery for 3 years, which was the longest she ever went between

surgeries.

       149.    In 2019, K.H. has had numerous shunt surgeries. She had one surgery in March

2019, two in July 2019, one in October 2019, one in November 2019, and two so far in

December 2019. Dr. Asfora performed the surgeries in March and July 2019

       150.    In late October 2019- after Dr. Asfora's termination had gone into effect-

another neurosurgeon on staff replaced her ventricular catheter to her brain because it had

occluded and was not properly draining.

       151.    After Dr. Asfora's employment had been terminated, no other physician on staff

was capable of performing the ventriculoatrial shunt procedure.

       152.    J.S., mother of K.H., reached out to CEO Kelby Krabbenhoft and begged him to

permit Dr. Asfora to have his privileges reinstated solely for the purpose of performing this

surgery for K.H.

       153.    Mr. Krabbenhoft did not take exception to her communication and was gracious

in his responsive email sent on December 14, 2019. He stated: "Asfora is the best surgeon I've

ever known," and "He still can do surgery at our Hospital."



                                                20
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 21 of 36 PageID #: 21



        154.    On December 17, 2019, COO Matt Hoeks spoke with J.S. She explained why

she felt that it was in the best interests of K.H. to be treated by Dr. Asfora and shared her

enthusiasm and gratitude that CEO Krabbenhoft had confirmed it was possible for him to do so.

       155.     Mr. Hoeks told J.S. that Sanford could not allow Dr. Asfora privileges to perform

the surgery.

        156.    When J.S. asked,"What about what Kelby said?" and Hoeks replied -"Kelby

thought [Dr. Asfora] could, but our hands our tied - because of the government, we cannot do

it." (emphasis supplied).

        157.    Dr. Asfora was not terminated for "business reasons," or for his "business

practices," and Hoeks affirmatively knew that to be the case at the time he disclosed his

statements with the aim, intent, and understanding that the email would be leaked to local media.

        158.    Mr. Krabbenhoft,for his part, was apparently unaware that, in addition to the

stated terms ofthe settlement agreement, Sanford had agreed to an unstated but material term: it

would not reinstate Dr. Asfora as an employee or reinstate his privileges to practice medicine.

        159.    The federal government is expressly forbidden from deciding who can and caimot

practice medicine. That is a matter to be regulated by the individual states.

        160.    The first section ofthe Medicare statute states: "Nothing in this title shall be

construed to authorize any Federal officer or employee to exercise any supervision or control

over the practice of medicine or the manner in which medical services are provided ...." 42

U.S.C. §1395.

        161.    At all times material to these claims, it was clearly established that the federal

government could not exercise supervision or control over the practice of medicine or the

manner in which medical services are provided,just as it was clearly established that the federal



                                                  21
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 22 of 36 PageID #: 22



government eould not engage in joint action with another party to deprive a citizen of his or her

right to earn a livelihood.

         162.   The South Dakota Board of Medicine has repeatedly addressed bad-faith

allegations from Dr. Wellman and others that Dr. Asfora had engaged in unnecessary or overly

aggressive medical procedures and has repeatedly exonerated him.

         163.   Before Sanford's internal ealculus had changed, it repeatedly cited the findings of

South Dakota Board of Medicine in explaining why allegations against it and Dr. Asfora were

bogus.

         164.   In conspiring together with Sanford, the federal government had its own

incentives: it eould banish Dr. Asfora from the practice of medicine and prevent him from

mounting an effeetive defense against its allegations in the FCA claim.

         165.   Sanford, in the process of settling claims it believed and proclaimed to be bogus,

effectively banished from practicing medicine a physieian who had saved countless of its

patients' lives and who - according to its senior leadership - was the most skilled surgeon that

Sanford employed.

         166.   In the process, Sanford violated the terms of contractual agreements it entered

with Dr. Asfora, violated the publie policy of South Dakota, violated state and federal law

regarding retaliation, and violated Dr. Asfora's fundamental constitutional rights.



         COUNT I:              WRONGFUL TERMINATION OF EMPLOYMENT IN
                               VIOLATION OF PUBLIC POLICY


         167.   Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.




                                                22
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 23 of 36 PageID #: 23



         168.   Sanford wrongfully terminated Dr. Asfora for an improper purpose in violation of

South Dakota's public policy.

         169.   Dr. Asfora's reports regarding Dr. Wellman's incompetence and other concerns

about the neurosurgical department were intended to benefit the public at large and constitute

whistleblowing activity that South Dakota protects as a matter of public policy and established

law.


         170.   Individual who engage in this protected activity may not be subjected to

retaliation or to termination of their employment.

         171.   When Dr. Asfora sought to relate concerns about Dr. Wellman's deficient medical

care and other pervasive problems in the neurology department, he was admonished by his

supervisor not to put such concerns in writing.

         172.   Sanford sought to terminate Dr. Asfora and to compel him to settle claims it

believed were bogus and meritless, in order to prevent Dr. Asfora from defending against his

claims and, in the process, making public the significant deficiencies in medical care that his

colleagues provided and the significant risks that Dr. Wellman and others posed to the public at

large.

         173.   Sanford also sought to terminate Dr. Asfora and to compel him to settle claims it

believed were bogus and meritless, in the hopes of keeping unsavory facts relating to Dr.

Wellman and his colleagues out ofthe public eye and preserving its opportunity to pursue the

Unity Care merger.

         174.   South Dakota has a clear public policy of protecting employees who report safety

violations, employee incompetence misconduct, and other matters that imperil the public interest.




                                                  23
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 24 of 36 PageID #: 24



          175.     This public policy is reflected and embodied in the letter and spirit of SDCL

Chapter 20-13 and in judicial decisions ofthe South Dakota Supreme Court and offederal courts

interpreting South Dakota law,including Da/z/ v. Combined Ins. Co., 621 N.W.2d 163 (S.D.

2001) and Hallberg v. South Dakota Board ofRegents,              N.W.2d         (S.D. 2019).

          176.     Sanford terminated Dr. Asfora's employment in contravention of this public

policy.

          177.     South Dakota has a public policy of protecting individuals who engage in activity

that is intended to advance the purposes and interests of SDCL Chapter 23-10 and, in particular,

in protecting such individuals from retaliation and other adverse conduct that would impede or

deter a reasonable person from engaging in sueh activity.

          178.     South Dakota also has a public policy of protecting employees who report actual

or suspected wrongdoing by co-workers in the aim of protecting the public.

          179.     Sanford terminated Dr. Asfora's employment in contravention ofthis public

policy of protecting individuals who engaged in protected activity and proscribing employer

retaliation.


          180.     Sanford's public statement that it terminated Dr. Asfora as a "business decision"

and out of concern for his "business practices" was knowingly false and a pretext for its actual,

improper motivation.

          181.     Sanford's wrongful termination of Dr. Asfora damaged him in an amount to be

proven at trial.

          COUNT II:               WRONGFUL RETALIATION IN VIOLATION OF PUBLIC
                                  POLICY


          182.     Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.


                                                   24
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 25 of 36 PageID #: 25



         183.   Dr. Wilde had joined in the conspiracy against Dr. Asfora that was originated by

Dr. Wellman and he sought to advance the purposes ofthat conspiracy by using his position as

Dr. Asfora's position to suppress Dr. Asfora's concerns about Dr. Wellman's care for patients

and to avoid documentation ofthose concerns.


         184.   Sanford, by and through its agents, retaliated against Dr. Asfora by admonishing

him not to document matters of physician incompetence and misconduct, by actively attempting

to deter his participation in whistleblowing activity, and by requiring that he endure the false and

baseless attacks by Dr. Wellman and other co-conspirators as a term and condition of his

employment.

         185.   Sanford further retaliated against Dr. Asfora by terminating his employment in

September 2019, with the aim of compelling him to settle claims it knew to be meritless, which

would keep under wraps embarrassing evidence ofthe dysfunction and physician incompetence

in its neurosurgical department.

         186.   Sanford further retaliated against Dr. Asfora by defaming him and attacking his

business and personal character in statements that were published to media outlets in the course

oftrying to explain why Sanford was paying $20 million to settle claims that it described as

meritless and bogus and that it actually believed were meritless and bogus.

         187.   Dr. Asfora suffered damages as a result ofthis pattern of retaliatory conduct in an

amount to be proven at trial.

         188.   Sanford's misconduct toward Dr. Asfora was knowing, willful, wanton and

malicious, and Dr. Asfora is entitled to recover punitive damages in an amount to be proven at

trial.




                                                25
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 26 of 36 PageID #: 26



       COUNT III:              WRONGFUL BREACH OF INDEMNIFICATION
                               AGREEMENT AND BREACH OF COVENANT OF GOOD
                               FAITH AND FAIR DEALING.

        189.   Dr. Asfora re-states, re-alleges, and ineorporates by reference each preceding

paragraph, as though fully set forth herein.

        190.   When the qui tarn lawsuit first eame into light, Sanford and Dr. Asfora had

entered into an indemnity agreement under which Sanford had agreed to advance one-half ofthe

eosts that Dr. Asfora ineurred in defending the lawsuit.

        191.   Sanford had engaged no less than four law firms by this time and repeatedly

encouraged Dr. Asfora to identify national eounsel to assist with interaetions with lawyers based

at the Department of Justice in Washington, D.C.

       192.    Consistent with the terms ofthe indemnity agreement. Dr. Asfora furnished notiee

that he had retained additional legal assistanee.

       193.    After receiving notiee from Dr. Asfora, Sanford promptly informed Dr. Asfora

that it would be terminating the indemnity agreement.

       194.    Doing so permitted Sanford to avoid the eost of paying for the additional legal

assistanee that it had been urging Dr. Asfora to retain. It also put eoereive pressure on Dr.

Asfora to settle the bogus lawsuit, whieh would keep embarrassing diselosures relating to the

dysfunction within the neurosurgieal department out of the publie eye.

       195.    Sanford breached its indemnifieation agreement with Dr. Asfora and engaged in

bad faith.


        196.   Sanford breaehed its obligation to Dr. Asfora in the hopes of advancing its own

bargaining position with the Government and forcing Dr. Asfora to settle claims that Sanford

knew to be bogus and meritless rather than pay defense eosts all on his own.



                                                    26
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 27 of 36 PageID #: 27



         197.   Dr. Asfora was Sanford's agent and he justifiably relied on statements from

members of its eompliance and legal departments indicating that it was permissible to use

medical devices manufactured and sold by companies he owned in surgeries he performed on

Sanford's patients.

         198.   The contractual indemnity obligations are valid, enforceable, and remain in full

force and effect.


         199.   Sanford's baseless repudiation of its obligations was and is ineffective as a matter

oflaw.


         200.   Dr. Asfora has been damaged by Sanford's wrongful misconduct and is entitled to

recover the full extent of recoverable damages caused thereby, in an amount to be proven at trial.

         COUNT IV:             DEFAMATION


         201.   Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.

         202.   Statements by COO Hocks about Dr. Asfora's termination in the October 28,

2019 were statements of fact or statements that otherwise implied that Hocks had personal

knowledge offacts on which such statements were based.

         203.   The statements were false assertions offact and/or implied objectively false

statements offact.


         204.   The statements were published knowing that they would be disseminated to and

re-published by the media.

         205.   The statements were part and parcel of Sanford's media campaign to explain why

it was paying $20 million to settle claims that it described as meritless and bogus and that it

actually believed were meritless and bogus.



                                                 27
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 28 of 36 PageID #: 28



        206.   It was expected and intended that these statements would be re-published and

disseminated to media in South Dakota and would reach former patients and colleagues of Dr.

Asfora, other medical providers with which he might seek employment, and the public at large.

        207.   The statements were false in what was actually stated and by reasonable

implication, including but not limited to the statement that Sanford "severed" its relationship

with Dr. Asfora because of his business practices and the implication that Sanford was unaware

of Dr. Asfora's ownership of device companies.

       208.    The statement also is false by omission, as it fails to identify what actually

motivated and concerned Sanford in deciding to make a sacrifice out of Dr. Asfora to curry favor

with the Government and preserve the opportunity for a merger.

       209.    Sanford, by and through Hocks, made these statements with actual malice,

knowing that they were false or in reckless disregard of their truth or falsity.

       210.    Dr. Asfora has been injured as a direct and foreseeable consequence of

Defendants' defamatory statements.

       211.    Sanford's misconduct was knowing, willful, and malicious, and Dr. Asfora is

entitled to recover all compensatory and punitive damages in an amount to be proven at trial.


       COUNT V:                VIOLATION OF SUBSTANTIVE DUE PROCESS
                              (FUNDAMENTAL RIGHT TO EARN A LIVELIHOOD)

       212.    Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.

       213.    The right to engage in a calling and to earn a living is implicit in the concept of

ordered liberty and derived from our Nation's history and tradition.

       214.    Dr. Asfora has a fundamental right to engage in a calling and earn a living that is

protected under the United States Constitution.

                                                  28
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 29 of 36 PageID #: 29



       215.    Sanford violated Dr. Asfora's liberty interest- which encompasses the freedom to

engage in a calling and earn a living - by terminating his employment and propagating false

statements regarding his termination, in the course of and in furtherance ofjoint action with the

federal government.

       216.    As a direct and foreseeable consequence ofterminating Dr. Asfora and

propagating false statements regarding his termination, Sanford intended to, and in fact did, deny

Dr. Asfora the ability to continue engaging in the practice of medicine.

       217.    As a result of Sanford's wrongful misconduct. Dr. Asfora has wrongfully been

denied the ability to practice medicine and been shut out ofthe profession across the geographic

expanse of Sanford's healthcare footprint.

       218.    Sanford acted under color oflaw as a willful participant in joint activity with the

federal government and in conspiracy with the federal government to violate Dr. Asfora's

constitutionally-protected rights.

       219.    On information and belief, the Government sought to negotiate Dr. Asfora's

termination as an undisclosed condition of settlement.


       220.    On information and belief, the Government sought to have Dr. Asfora terminated

so he would lack funds necessary to sustain a defense against its claims.

       221.    Sanford, and only Sanford, was in a position to assure that Dr. Asfora would be

terminated under circumstances that would effectively blacklist him and prevent him from

practicing medicine.

       222.    On information and belief, the Government sought to leave Dr. Asfora unable to

practice medicine and unable to continue to work to sustain the funds necessary to pay for his

defense.




                                                29
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 30 of 36 PageID #: 30



       223.      Sanford sought to leave Dr. Asfora without the ability to defend himself, so he

would settle claims that it knew were bogus and thereby avoid the harmful media coverage and

reputational harm that would result if facts relating to its dysfunctional neurosurgical department

came to light.

       224.      The conscience of a reasonable person would be shocked to leam that a non-profit

healthcare system fired its most talented surgeon and left needy patients without access to the

only physician who could perform the procedures they needed to advance its own self-interest

and appease the federal government.

       225.      The conscience of a reasonable person would be shocked to leam that a non-profit

healthcare system would intentionally seek to blacklist its most talented surgeon and prevent him

from practicing medicine and eaming a livelihood, so that he would be more likely to settle

lawsuit that it knew to he baseless and less likely to expose facts about its employees and

executives that would cast the health system in a bad light.

       226.      The conscience of a reasonable person would be shocked to leam that a non-profit

healthcare system declined to give its most talented surgeon staff privileges to perform surgery

on a developmentally disabled adult patient who had been treated numerous times by that

surgeon and who needed a surgery that no other physician employed by that non-profit

healthcare system.

       227.      The conscience of a reasonable person would be further shocked that the reason

the non-profit healthcare system could not grant the surgeon privileges was because it had made

a secret deal with the Government that would keep the surgeon on the sidelines and unable to

cam a salary necessary to fund his defense.




                                                 30
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 31 of 36 PageID #: 31



       228.    Sanford has violated Dr. Asfora's fundamental right to work and to eam a living

and he has suffered damages as a result of Sanford's unconstitutional misconduct.

       229.    Dr. Asfora is entitled to recover damages in an amount to be proven at trial.


       COUNT VI:              VIOLATION OF PROCEDURAL DUE PROCESS

       230.    Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.

       231.    Dr. Asfora enjoys a property interest in his employment and had a reasonable

expectation in the continuation thereof.

       232.    Dr. Asfora's reasonable expectation of continued employment derives from

Sanford's express policies and conduct with respect to his employment status.

       233.    Sanford violated Dr. Asfora's procedural due process rights by wrongfully

terminating his medical staff privileges without a hearing and on unlawful and improper grounds.

       234.    Sanford, acting in concert with the Government, terminated Dr. Asfora's

employment without due process and for illegal and imlawful reasons.

       235.    Furthermore, and in the alternative, Sanford, acting in concert with or at the

direction ofthe Government, publicly created and disseminated a false and defamatory

impression about Dr. Asfora in the course ofterminating his employment.

       236.    Sanford violated Dr. Asfora's procedural due process by wrongfully terminating

his medical staff privileges without a name-clearing hearing and on imlawful and improper

grounds.

       237.    As a direct and foreseeable consequence of disseminating false statements

regarding Dr. Asfora's termination, Sanford has blackened Dr. Asfora's name and reputation.




                                                31
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 32 of 36 PageID #: 32




caused a stigmatizing effect on Dr. Asfora's future employment opportunities, and deprived him

of liberty without due process oflaw.

       238.     As a direct and foreseeable result of Sanford's misconduct, Dr. Asfora was

deprived of due process under the law, suffered harm as a result, and is entitled to recover

damages in an amount to be proven at trial.


       COUNT VII:               CONSPIRACY IN VIOLATION OF 42 U.S.C.§ 1985


       239.     Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.

       240.     Sanford, having decided to attempt to settle claims it knew to be bogus, agreed to

act jointly with the federal government and conspire to deprive Dr. Asfora ofthe equal protection

ofthe laws and equal privileges and immunities under the laws.

       241.     This misconduct by Sanford interferes with and attacks rights of Dr. Asfora that

are otherwise protected by law,including but not limited to his right to earn a living and his right

to due process under the law.

       242.     Sanford, having decided to attempt to settle claims it knew to be bogus, agreed to

act jointly with the federal government and conspire to hinder, restrict, or prevent Dr. Asfora

from participating in a federal judicial proceeding.

       243.     This misconduct by Sanford interferes with Dr. Asfora's substantive right to

participate in federal judicial proceedings free ofinterference and without injiuy to his person

and property.

       244.     By terminating Dr. Asfora's his employment, repudiating its indemnity

obligations, and publishing false accounts in the media regarding its motivations for the

termination and for settling with the Government, Sanford sought to compel Dr. Asfora to settle

                                                32
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 33 of 36 PageID #: 33




claims that Sanford knew were bogus, in order to keep out ofthe public eye facts about other

physicians and its dysfunctional neurosurgical department that would cast it in a negative light

and that may imperil its merger discussions with Unity Health.

       245.    Sanford sought to "blacklist" Dr. Asfora from the practice of medicine by making

false statements about the basis of its termination decision to the media.


       246.    Sanford took this action to coerce Dr. Asfora into believing he had no choice but

to settle. If Dr. Asfora settled, the misconduct and dysfunction within the neurosurgical

department and within Sanford's medical system generally was unlikely to be exposed.

       247.    Further, if Dr. Asfora was coerced into settling, then it was much less likely that

Sanford's aspirations for the Unity Health merger would be threatened.

       248.    Sanford took these actions acting under color oflaw, as an instrument ofthe

federal government.

       249.    The interrelated objectives ofthe conspiracy included (1) preventing Dr. Asfora

from earning a living, which in turn would coerce and pressure him to settle bogus claims

because he would no longer have income by which he could fund his defense; and(2)hindering

or preventing his participation in federal judicial proceedings and thereby increasing the potential

for a successful merger with Unity Health.

       250.    By and through acts in furtherance of this conspiracy, Sanford did injure Dr.

Asfora in his person and property and did deprive him of having and exercising rights and

privileges.

       251.    The injuries were the direct, proximate, and foreseeable result of Sanford's joint

action and agreement with the Government.




                                                33
Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 34 of 36 PageID #: 34



        COUNT VIII:            INDEMNIFICATION AND CONTRIBUTION ON
                                GOVERNMENT'S COMMON LAW CLAIMS



        252.    Dr. Asfora re-states, re-alleges, and incorporates by reference each preceding

paragraph, as though fully set forth herein.

       253.    In ex rel Bechtold, the parallel suit that concerns common questions oflaw and

fact as are at issue here, the Government maintains that Dr. Asfora has been unjustly enriched,

has benefitted from payment by mistake, or is otherwise obligated to disgorge monies received

as a result of conduct alleged to be illegal.

       254.    The conduct in question - including the use of devices sold and manufactured by

entities in which Dr. Asfora had an ownership interest- occurred while Dr. Asfora was a

Sanford employee and in the course of employment.

       255.    At all times, Sanford knew and approved of Dr. Asfora's use of devices marketed

and sold by Asfora Entities in medical procedures he performed as a Sanford employee.

       256.    At all times, Sanford, in its statements and conduct, confirmed that such use was

permissible and actively encouraged Dr. Asfora to continue to develop new innovative products

and to use products that he owned.

       257.    Dr. Asfora was entitled to rely on Sanford's opinion that he could permissibly use

Asfora Entity devices in surgeries that he performed as a Sanford employee.

       258.    Sanford has definitively concluded and affirmatively stated that none ofthe

surgeries identified by relators or the Government were medically unnecessary.

       259.    To the extent that the Government obtains relief against Dr. Asfora on any

common-law claim relating to the use of an Asfora Entity device in an otherwise medically

necessary procedure, Sanford is obligated to indemnify him.



                                                34
 Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 35 of 36 PageID #: 35




        WHEREFORE,Plaintiff Dr. Wilson Asfora prays for Judgment against Defendants,

jointly and severally, as follows:

        1. For actual, consequential, compensatory, and non-compensatory damages caused by

           Defendants in an amount to be determined by the jury.

        2. For punitive damages in an amount to be determined by the Jury.

        3. For attorney's fees and expenses, costs, and disbursements

       4. For such other further relief as this Court deems appropriate under the circumstances.



PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.




Date: February 20, 2020.

                                     CADWELL SANFORD DEIBERT & GARRY LLP



                                        By:
                                           Stephen C. Landon
                                            Brett A. Lovrien
                                            Alex M. Hagen
                                            200 E. 10th Street, Suite 200
                                            Sioux Falls, South Dakota 57104
                                            (605)336-0828
                                            E-mail: ahagen@cadlaw.com
                                            Attorneys for Plaintiff




                                               35
                   Case 4:20-cv-04032-KES Document 1 Filed 02/20/20 Page 36 of 36 PageID #: 36
JS44 (Rev.0WI9)                                                         CIVIL COVER SHEET
The JS 44 civU cover sheet and the information comained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except i
(xovided tw loc^ rules of court This form,approved              the Judicial Conference
                                                                                nference of the United States in September 1974)
                                                                                                                           1974, is required for the
                                                                                                                                                 the'use of the ICiecfc ofCourt for the
purpose of initiating the civil docket sheet (SEE INSTRUCTIONSON NEXT PAGEOF THIS FORM.)
        ofinitiating
I.(a) PLAINTIFFS                                                                                          DEFENDANTS

DR. WILSON ASFORA                                                                                       SANFORD HEW.TH, A SD NONPROFIT CORPORATION; AND
                                                                                                        SANFORD CLINIC, A SD NONPROFIT CORPORATION
  (b) County of Resideitce ofFirst Listed PlainlifT             LINCOLN                                   Countv of Residence of First Listed Defendant
                                (EXCEPTIN as PLAINTIFF CASES)                                                                         (INV.S PLAINTIFFCASES ONLY)
                                                                                                          NOTE:      IN LAND CONDEMNATION CASES. USE THE LOCATION OF
                                                                                                                     THE TRACT OF LAND INVOLVED.                                                             |

  (c) Attorneys(Firm Nam.Addnss. and Telephone Number)                                                     Attorneys (IfKnown)
STEPHEN C. LANDON, BRETT A. LOVRIEN AND ALEX M. HAGEN,
CADWELL SANFORD DEIBERT & GARRY LLP. 200 E. 10TH STREET,
SUITE 200, SIOUX FALLS,SD 57104;(605)336-0828

II. BASIS OF JURISDICTION(Placean ~X"UKJne Box Only)                                         UI. CITIZENSHIP OF PRINCIPAL PARTIES fP/«e                                         vr m Otte Boxf>r Plaintiff
                                                                                                      (Ftir Dnerstty Cases Only)                                        andOne Boxfor Defindaat)
O 1 U.S. Government                 % 3 Federal(Question                                                                        PTF      PEP                                            PTF       DEF
         PlamtitT                             (U.S. Govemmeni Not a Party)                       Otizen ofThis State            0 1      0 1      tncnrpomled or Principal Place         04       04
                                                                                                                                                    ofBnriness In This State


3 2 U.S. Govemmeni                  0 4 Diveraily                                                Citizen ofAnother Stale        02       0 2 Incorporated and Praicipal Place            05       05
         I3eftndant                           (litduate Clllxenshlpt^Partles Inltemlll)                                                              ofBuainess In Another State


                                                                                                 Citizen orSubjeclofa           03       0 3 Foreign Nation                              06       06

IV. NATURE OF SUIT                             X " in One Uat Onlvi                                                                       Click here for* Nature
I     MUMrT-                                                   TOKTR^dM                                                                            Si
D llOliuuTMce                         PERSONAL INJURY                  PERSONAL INJURY           0 625 Drug Related Seiaure          O 422 Appal 2S use ISt          3 375 False Qaims Act
0 l20M«nDe                         0 310 Ai/plane                 0 365 Personal Injury -                ofProper^21USC 881          □ 423 Wilbdrawal                3 376 Qui Tarn (31 USC
0 130 Miller Act                   0 315 Aljplane Product               Product Liability        0 690 Other                                28 use 157                     3729(a))
0 140 Negotiable TDttnimem               Liability                □ 367 Healdi Care/                                                                                 a 400 State Reapportionmeai
0 150 Recovery ofOverpaymeni       0 320 Assault, Libel &                Pharmaceutical                                                                              3 410AntitnisI
     & Eoforcemeot ofJudgmeol             Slaoder                        Personal injury                                             □ 820 Copyhghti                 □ 430 Banks and Banking
□ 151 Medieare Act                 0 330 Federal Fraployers'             Product Liability                                           (3 830 Patent                   3 450 Commerce
3 152 Recovery of Defwited                LiabUity                0 36S Asbestos Persooal                                            O 835 Patent - Abbreviated      □ 460 Deponauon
       Student Loans               0 340 Marine                           Injury EYoduct                                                    New Dnig Application     □ 470 Ra^acer [nSuenced and
      (Exdudes Veterans)           0 345 Marine Product                   Liability                                                  □ 840 Trndemnrk                           Corrupt Organisations
0 153 Recovery of Overp^meol              Liability                   PERSONAL PROPERTY '1.7;                                                                        □ 480 Consumer Credit
       of Veteran's Benefits       0 350 Motor Vehicle            0 370 Other Fraud              S 710 Fair Labor Stsndards          □ 861 HIA (1395(1)                        (15 USC 1681 or 1692)
O 160 StockKolders* Soils          0 355 Motor Vefaicle           0 371 Tnith io Leading                 Act                         a 862 Black Lung (923)          3 485 Telefdione Consumer
0 190 Other Contract                      Product Liability       0 300 Other Personal           O 720 Labor/Management              D 863 DIWC/DIWW (405(g))                  Protection Act
O 195 Contract Prodnet Liability   0 360 Other Personal                  Property Damage                 Relations                   O 864 SSID Title XVI            □ 490 Cable/Sot TV
O 196 FrBQchise                          Injury                   0 385 Property Damage          O 740 Railway Labor Act             O 865 RSI (405(g))              3 850 SecuritieaCommoditie^
                                   0 362 Personal Injury •               Pro^ct Liability        O 751 Family and Medical                                                  Exchange
                                          Medical Maipracticc                                            Lenve Acs                                                   □ 890 Other Sianitory Actions
                                          iTTTTTf                                                O 790OthecLaborLitigaticn                                           3 891 Agricultursl Acts
O 2)0 Land Condemnation            Ok 440 Other Civil Rights          Habeas Corpus:             O 791 Employee Retirement           O 870 Taxes (U.S. PlainlifT     3 893 Environmental Maners
O 220 Foreclosure                  O 441 Voting                   O 463 Alien Detainee                  Income Security Act                 or Deftsidant)           □ 895 Freedom of Information
O 230 Rent Lease & Ejectment       O 442 Employment               O SIOMotlons to Vacate                                             O 871 IRS—Third Party                     Act
O 240 Torts to Lamd                □ 443 Housing^                        Senience                                                           26 use 7609              O 896 Arbitration
O 245 Tort Product Liability              Accommodniions          O 530 General                                                                                      O 899 Administrative Procetlure
O 290 All Other Real Property      □ 445 Amer. w/Disabilities     □ 535 Death Penally                                                                                      Act/Review or Appeal of
                                         Employment                 Other                         O 462 Naniraliialion Application                                         Agency Decision
                                   □ 446 Amer. v/Diiabilities     S 540 Maodannts dc Other       □ 465 Other Immigranon                                              O 950 Constitutionalily of
                                          Other                   □ 550 Civil Rights                     Actions                                                               State Statutes
                                    0 448 Education               □ 555 Prison Condition
                                                                  □ 560 Civil Detainee •
                                                                         Conditions of
                                                                         Coatinemenl

V. ORIGIN (Place an "AT In One Box Only)
^1 Original              0 2 Removed from              (3 3 Remanded from                    3 4 Reinstated or       3 5 Transferred from         0 6 Multidistrici              3 8 Multidistrict
       Proceeding               Stale Court                      Appellate Court                  Reopened                 Another District               Litigation-                  LitigaUon-
                                                                                                                           (speeiM                        Transfer                     DiceetFiie
                                        Cite the U S Civil Slacme under wtiichvou are Ci]mg(DonaieiieJiirlsdlalonalsttaulesiinlexsdlversBy):
                                        42 U.S.C. 1985; U.S. CONST. AMEND V
VI. CAUSE OF ACTION
                                        c'0NSp"P[aCY fo^^                           CONSTITUTIONAL RIGHTS; VIOLATION OF CONSTITUTIONAL RIGHTS
VII. REQUESTED IN                      □ CHECKIFTHISIS A CLASS ACTION                               DEMANDS                                    CHECK YES only if demanded in complaint:
       COMPLAINT:                        UNDERRULE23,F.R.CvP,                                                                                  JURY DEMAND:        K Yes       ONo
VIII. RELATED CASE(S)
        IF ANY                            (Seetnetrnctlans):                 PIERSOL                                                    DOCKET NUMBER 16-H15
DATE                                                                   SIGNAIURE OF ATT0IU8EY£IF RECORD                     .
 02/20/2020                                                                                                                             ifM. Hanf.n
   RECEIPT#                      AMOUNT                                   APPLYING IFP                                  RJDGE                             MAG. JUDGE
